Citation Nr: 0205898	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  96-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right shoulder rotator cuff tear with 
degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left shoulder degenerative joint disease and 
residuals of biceps tendon rupture, status post debridement 
of the distal clavicle and acromioplasty.


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran retired in February 1994 after over 20 years of 
active duty.

This appeal arose from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO) which granted service connection 
for a disability of both shoulders.  In June 1999, the Board 
of Veterans' Appeals (the Board) remanded the issue of 
entitlement to an increased disability rating for a bilateral 
shoulder disability for additional development.  An August 
2001 RO rating decision granted separate 10 percent 
evaluations for residuals of a right shoulder rotator cuff 
tear with degenerative joint disease and for  degenerative 
joint disease of the left shoulder with residuals of a biceps 
tendon rupture.  

The January 1995 RO rating decision denied the veteran's 
claims of entitlement to service connection for right ear 
hearing loss and a pulmonary disability.  In June 1999 
decision, the Board denied the veteran's claim of entitlement 
to service connection for hearing loss in the right ear.  The 
Board remanded the issue of entitlement to service connection 
for pulmonary disease to the RO.  An August 2001 RO rating 
decision granted entitlement to service connection for 
restrictive airway disease/asthma and assigned a 
noncompensable disability evaluation.  
Consequently, neither of those issues is currently in 
appellate status.

FINDINGS OF FACT

1.  The medical evidence shows X-ray evidence of degenerative 
arthritis of the right shoulder with no limitation of motion 
and no functional limitations.

2.  The medical evidence shows X-ray evidence of degenerative 
arthritis of the left shoulder with no limitation of motion 
and no functional limitations.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral shoulder disabilities, so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5010, 5003, 5201 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for left shoulder disability from March 1, 1994 to December 
5, 1998 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5010, 5003, 5201 
(2001).

3.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
his service-connected right and left shoulder disabilities.

In the interest of clarity, after disposing of certain 
preliminary matters, the Board will describe a common factual 
background.  The applicable law and regulations will then be 
briefly reviewed.  Finally, the Board will analyze the 
veteran's claims and render a decision.

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its duty to assist.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and its implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of entitlement to 
increased evaluations for service-connected bilateral 
shoulder disabilities.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
relevant law and regulations and the types of evidence that 
could be submitted by him in support of his claims, including 
in the August 2001 Supplemental Statement of the Case.  He 
has been requested to provide information concerning 
potential sources of medical evidence pertaining to post-
service treatment for his disabilities.  A letter was sent to 
the veteran in April 2001 specifically to inform him about 
the VCAA.  It is clear that he has received ample notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

The record on appeal contains ample medical evidence, which 
will be recapitulated below.  There are numerous evaluation 
of the veteran's disabilities, including VA examinations in 
1996, 1997 and 1999.  The reports of medical examinations 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted physical 
examinations, and rendered appropriate diagnoses. 

There is no indication that any existing pertinent medical 
evidence has not been associated with the veteran's VA claims 
folder, and the veteran and his representative have pointed 
to none.  Additionally, the veteran and his representative 
have been accorded the opportunity to present evidence and 
argument, including at his personal hearing at the RO in 
October 1995. 

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulation.

Factual Background

The veteran's service medical records reveal that he incurred 
soft tissue injury to the left shoulder in April 1988.  X-
rays of both shoulders in April 1990 showed early 
degenerative changes, greater on the left.  The assessment in 
August 1991 was rotator cuff tendonitis of the left shoulder.  
An arthrogram in November 1992 revealed a rotator cuff tear 
of the right shoulder.

Based on a July 1994 claim, a January 1995 RO rating decision 
granted entitlement to service connection for status post 
right anterior cruciate ligament tear with repair, 
degenerative joint disease with painful motion and X-ray 
evidence only of degenerative arthritis of both shoulders, 
status post right rotator cuff tear; a 10 percent evaluation 
was assigned effective March 1, 1994, the day after the 
veteran retired from military service.  The veteran timely 
appealed the assigned disability rating.

The veteran testified at a personal hearing at the RO in 
December 1995.  He stated that he lacked 5-10 degrees of 
being able to put his arms straight overhead (hearing 
transcript, page 14); that he could only work overhead 4-5 
minutes at a time due to shoulder pain, although he had not 
missed any work because of his bilateral shoulder disability 
(transcript, p. 15); that the situation had stabilized or 
improved somewhat over the previous six months in the left 
shoulder while the right shoulder was about the same as 
before with throbbing pain (transcript p. 15-16).

The veteran complained on VA examination in January 1996 of 
bilateral intermittent shoulder discomfort.  He said that he 
was able to lift weights and work overhead, but with 
difficulty.  He sometimes took aspirin.  It was noted that he 
is right-handed.  

Physical examination of the shoulders did not reveal any 
heat, redness, or swelling.  Bilateral flexion was to 160 
degrees, bilateral abduction was to 170 degrees, internal 
rotation was to 90 degrees on the right and to 60 degrees on 
the left, external rotation was to 90 degrees bilaterally, 
and extension was to 45 degrees on the right and to 30 
degrees on the left.  According to the X-ray report, there 
were minimal degenerative changes of the head of the right 
humerus; the left shoulder was not remarkable.  The diagnosis 
was status post bilateral rotator cuff tears in each shoulder 
with mild bilateral degenerative joint disease.

The veteran complained on VA examination of the shoulders in 
April 1996 of daily joint pain with morning stiffness, worse 
during weather changes.  He denied any warmth, swelling, or 
erythema.  On physical examination, it was noted that there 
was full range of motion of the left shoulder with pain.  The 
diagnoses were chronic bursitis of the left shoulder and left 
shoulder biceps tendon rupture with minimal degenerative 
joint disease on X-rays.

On VA examination in October 1997, the veteran complained of 
daily aching on the top and front of his right shoulder, 
which was aggravated by cold weather.  He stated that he 
tried to avoid prolonged overhead lifting.  Discomfort in the 
left shoulder was similar to the right shoulder.  The veteran 
noted popping and grinding when he moved his shoulder but not 
specific flare in symptoms.  

On physical examination, range of motion of the upper 
extremities was normal with bilateral abduction and flexion 
of 180 degrees and internal and external rotation of 90 
degrees.  The veteran was able to abduct 5 pounds easily with 
no pain; range of motion of the shoulders thereafter remained 
unchanged.  The diagnoses were status post torn right rotator 
cuff by history with discomfort as described, a normal 
examination, and radiographic evidence of degenerative joint 
disease by history; and status post torn left rotator cuff 
and left bicipital tendon rupture with discomfort as 
described, examination evidence of a torn bicipital tendon, 
and radiographic evidence of degenerative joint disease by 
history.  It was noted that examination of the shoulders did 
not show evidence of increased pain, fatigability, 
incoordination, or loss of range of motion.

Treatment records dated from December 1998 to May 2000 from 
R.E.F., M.D., reveal that the veteran said on December 24, 
1998 that he was lifting weights on December 6, 1998 when he 
felt and heard a tear of the left shoulder; he said that he 
had had significant pain at the time and now had limited 
motion and decreased strength in the left shoulder.  Physical 
examination revealed a positive painful arc and positive 
impingement test.  Range of motion was near symmetrical to 
the right shoulder, except for abduction, which was 
significantly uncomfortable and did not go beyond 100 
degrees, and internal rotation, which stopped at the buttock 
rather than go to T10 as on the right.  X-rays showed very 
mild change of the acromioclavicular (AC) joint.  The 
impressions were left shoulder rotator cuff tear and AC 
arthralgia.  A left shoulder arthrogram in December 1998 
revealed a rotator cuff tear over the superolateral aspect of 
the humeral head.  It was noted in January 1999 that the 
veteran continued to complain of pain with any activity over 
the shoulder level.  Examination revealed mild tenderness 
over the AC joint and a mildly positive AC compression test.  
Impingement test was negative.  Resistance strengthening to 
isolated external rotation and supraspinatus was 4/5; range 
of motion was near symmetrical with the right shoulder.

According to February 1999 private hospital records, the 
veteran underwent left shoulder rotator cuff repair, 
debridement of the distal clavicle, and an acromioplasty.  
The postoperative diagnoses were AC arthralgia and a 3 cm, 
moderate size rotator cuff tear.

Treatment records from Dr. R.E.F. dated April 30, 1999 reveal 
that the veteran said that he was doing well.  On physical 
examination of the shoulder, there was symmetric abduction 
and forward flexion; he lacked a little bit of internal 
rotation relative to his unaffected side.  Resisted strength 
testing to isolated external rotation was approximately 4+ 
out of 5.  It was noted that the veteran was given a note for 
full release for work beginning May 3rd.  The veteran was to 
monitor his shoulder and be very careful with its use, 
especially with overhead activity.  It was noted on June 1, 
1999 that the veteran was doing quite well.  Motion of the 
left shoulder included abduction and forward flexion to 140 
degrees, external rotation to 60 degrees, and internal 
rotation to T12.  Resisted strength testing to isolated 
external rotation was 5/5; it was 4+/5 to isolated 
supraspinatus.  Impingement testing was negative.  It was 
noted in July 1999 that the veteran had excellent range of 
motion of the left shoulder, which included abduction and 
forward flexion to 140 degrees.  Dr. F. felt that the veteran 
was doing quite well, was getting back to some significant 
weight training, and had essentially no limitations.  The 
veteran was considered to be doing excellently in October 
1999.

A described in the Introduction, in June 1999 the Board 
remanded the veteran's claim of entitlement to an increased 
disability rating for his service-connected shoulder 
disability.  At that time, the bilateral shoulder disability 
was rated together with a service-connected bilateral knee 
disability.  The Board requested that the RO assign separate 
disability ratings for the knee and shoulder disabilities.  A 
VA examination was to be scheduled, if such was deemed 
necessary by the RO for an informed rating decision.  In its 
decision, the Board noted that the veteran had not expressed 
disagreement with respect to the knee disabilities and that 
the Board did not have jurisdiction over that disability 
[June 3, 1999 Board decision, page 6]. 

It was noted on VA examination in August 1999 that the 
veteran's records had been reviewed.  The examiner indicated 
that the veteran had done well after his February 1999 left 
shoulder surgery with minimal pain and full use of the 
shoulder.  The veteran reported right shoulder popping, 
cracking, and pain; he denied fatigability, weakness, or 
incoordination.  On physical examination of the shoulders, 
bilateral range of motion included forward flexion to 180 
degrees, abduction to 170 degrees, backward extension to 50 
degrees, external rotation to 70 degrees, and internal 
rotation to 60 degrees.  There was no atrophy of the deltoid 
or spinatus, and strength was 5/5 in abduction and external 
rotation.  There was minimal crepitation and minimal 
tenderness around the right AC joint; there was no tenderness 
over the left AC joint.  There was no fatigability, weakness, 
or incoordination.  X-rays of the shoulders revealed new 
widening of the left AC joint suggestive of AC joint 
disruption of indeterminate age and mild right AC joint 
osteoarthritis with probable spurring of the acromion.  The 
diagnoses were status post left rotator cuff repair and AC 
joint resection for AC joint arthritis with a successful 
result with minimal residuals; and rotator cuff impingement 
and tendonitis of the right shoulder with AC joint arthritis.  
The examiner concluded that he would not assign either of the 
veteran's shoulders any additional range of motion loss.

In an August 2001 rating decision, the RO assigned a 10 
percent disability rating for the veteran's service-connected 
left shoulder disability, denominated degenerative joint 
disease and residuals, biceps tendon rupture, status post 
debridement of the distal clavicle and acromioplasty, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5201 (2001).  
The RO assigned a separate 10 percent rating under the same 
diagnostic codes for the veteran's service-connected right 
shoulder disability, denominated right shoulder rotator cuff 
tear with degenerative joint disease.  Each disability rating 
was assigned effective from March 1, 1994, the day after the 
evert retired from military service.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 
1991);38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's claims are original claims that were placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with initial rating awards.   In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  In Fenderson, the United 
States Court of Appeals for Veterans Claims (the Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.
  
The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Specific schedular criteria

As noted above, each of the veteran's service-connected 
shoulder disabilities has been rated by the RO under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 [arthritis due to 
trauma] and 5201 [limitation of motion of arm] (2001).

Under Diagnostic Code 5010, arthritis which is due to trauma 
and substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

Limitation of motion of the arm is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2001).  Under this provision, 
a 20 percent rating is assigned when there is limitation of 
motion of the major or minor arm at shoulder level.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent 
evaluation is assigned for limitation of motion of the minor 
arm to midway between the side and shoulder level, and a 30 
percent rating is warranted when there is limitation of 
motion of the major arm midway between the side and shoulder 
level.  A 30 percent evaluation is assigned for limitation of 
motion of the minor arm to 25 degrees from the side, and a 
40 percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.

Full range of forward flexion and abduction of the shoulder 
is from 0 to 180 degrees; full range of internal and external 
rotation is from 0 to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2001).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Each of the veteran's service-connected shoulder disabilities 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201.  In essence, 
the veteran's bilateral shoulder arthritis is rated based on 
limitation of motion of the shoulder.   

Assignment of diagnostic code

As an initial matter, the Board has considered whether 
another rating code is "more appropriate" than the ones used 
by the RO for either shoulder.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  As noted above, one diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.

In this case, each of the veteran's shoulders is arthritic.  
As noted above, arthritis is rated based on limitation of 
motion of the shoulder, which is a complaint of the veteran 
with respect to each shoulder.

Assignment of a disability rating under Diagnostic Code 5200 
[ankylosis of scapulohumeral articulation] is not warranted 
because the veteran does not have such ankylosis in either 
shoulder.  Similarly, a disability rating under Diagnostic 
Code 5202 [impairment of the humerus] is not warranted 
because there is no clinical evidence of malunion or 
recurrent dislocation of either humerus.  A disability rating 
under Diagnostic Code 5203 [impairment of the clavicle or 
scapula] is also not appropriate, since there is no evidence 
of nonunion of either clavicle or scapula.

Accordingly, the Board believes that the currently assigned 
diagnostic codes, 5010 (5003) and 5201 are most appropriate 
under the circumstances here presented.

(i.)  Right shoulder disability

The appellant's right shoulder disability is currently 
assigned a 10 percent rating under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 [traumatic arthritis] 
and 5201 [limitation of motion of the arm].  In essence, that 
he is assigned a 10 percent evaluation under Diagnostic Code 
5003 because limitation of motion of the right shoulder is 
noncompensable under the schedular criteria.

The veteran's medical records reveal degenerative changes of 
the right shoulder.   VA examinations in January and April 
1996, October 1997, and August 1998 show that forward flexion 
was always to 160 degrees or more and abduction was always to 
170 degrees or more.  To warrant a 20 percent evaluation 
under Diagnostic Code 5201, motion of the shoulder would have 
to be limited to shoulder level, which is 90 degrees.  

It is clear that limitation of motion of the right shoulder 
is noncompensable under Diagnostic Code 5201.  See 38 C.F.R. 
§ 4.31 (2001).  Consequently, the disability picture for the 
veteran's right shoulder disability is consistent with the 
assignment of a 10 percent rating under Diagnostic Code 5010 
and 5003.

(ii.)  Left shoulder disability
 
The appellant's left shoulder disability has also been 
assigned a 10 percent rating under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5201.

According to the medical evidence , the veteran was able to 
flex his left shoulder to 160 degrees and abduct it to 170 
degrees on VA examination in January 1996.  He said that he 
was able to lift weights and work overhead but with some 
difficulty.  There was full range of motion of the left 
shoulder with pain on VA examination in April 1996.   Range 
of motion of the left shoulder was also considered 
essentially normal on VA examination in October 1997.  

The veteran injured his left shoulder while lifting weights 
in December 1998 and underwent left shoulder rotator cuff 
repair in February 1999.  The medical evidence thereafter 
demonstrates excellent results.  The veteran returned to 
"significant weight training" with essentially no limitation 
in July 1999.  Full use of the shoulder was noted on VA 
examination in August 1999.  Range of motion studies reflect 
these assessments, with forward flexion to 180 degrees and 
abduction to 170 degrees noted in August 1999.     

To warrant a 20 percent evaluation under Diagnostic Code 
5201, motion of the shoulder would have to be limited to 
shoulder level, which is 90 degrees.   It is clear that the 
veteran has virtually no limitation of use of the left 
shoulder and in fact is a weightlifter. Accordingly, a 
noncompensable disability rating is warranted under 
Diagnostic Code 5201.  

In short, for the reasons expressed above, the Board believes 
that a 10 percent disability rating is appropriately assigned 
under Diagnostic Codes 5010 and 5003 due to the X-ray 
evidence of arthritis of the left shoulder.  A higher 
disability rating is not warranted under VA's Schedule for 
Rating Disabilities.

DeLuca considerations

The veteran has complained of bilateral shoulder pain and 
limitation of motion.  Accordingly, the Board has taken into 
consideration the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board notes that VA medical examiners have taken care to 
attempt to identify factors which could lead to the 
assignment of higher disability ratings under DeLuca, without 
success.  The VA examiner said in October 1997 indicated 
there was no evidence for increased pain, fatigability, 
incoordination, or loss of range of motion.  Moreover, the VA 
examiner in August 1999 did not find any fatigability, 
weakness, or incoordination.  In fact, when examined in 
October 1997 range of motion of the shoulders was considered 
normal; when seen in August 1999, there was essentially 
normal forward flexion and almost normal abduction in each 
shoulder.  

The Board accordingly concludes that the evidence does not 
support the assignment of a higher disability rating for 
either shoulder based on DeLuca considerations.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

In the Supplemental Statement of the Case in August 2001, the 
RO concluded that an extraschedular evaluation was not 
warranted for the veteran's shoulder disabilities.  Since 
this matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2001).  See also VAOPGCPREC 6- 96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  There is no evidence of 
frequent periods of hospitalization.  Additionally, there is 
no indication of marked interference with employment.  The 
veteran said at his December 1995 RO hearing that he had not 
missed work due to his shoulder disabilities; and there is no 
subsequent indication, other than the period from February to 
April 1999 when the veteran was receiving a temporary total 
disability rating under 38 C.F.R. § 4.30, that the veteran's 
bilateral shoulder disability caused him to miss work.  In 
fact, the medical evidence on file shows that the veteran's 
bilateral shoulder condition appears to be generally doing 
well with good range of motion and strength. 

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected bilateral 
shoulder disability does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1) (2001).  Accordingly, an extraschedular 
evaluation is not warranted.

Fenderson considerations

This appeal arises from an original grant of service 
connection for bilateral shoulder disability in January 1995.  
The United States Court of Appeals for Veterans Claims 
holding in Fenderson with respect to staged ratings, which 
has been explained above, thus applies.  

The veteran's bilateral shoulder disabilities have each been 
rated as 10 percent disabling since March 1, 1994, the day 
after he left military service.  See 38 C.F.R. § 3.400 
(2001).  In general, throughout the period from March 1, 1994 
to the present, the veteran's bilateral shoulder disabilities 
have been characterized by X-ray evidence of arthritis, 
little or no objective evidence of limitation of motion 
and/or other functional loss, with some subjective complaints 
of pain.  As explained above, such symptomatology is 
consistent with the assignment of a 10 percent disability 
rating.  The Board believes, with one exception described 
immediately below, that the veteran's bilateral shoulder 
disabilities have remained approximately the same throughout 
the entire period.  Assignment of 10 percent ratings is 
therefore appropriate under Fenderson. 

The veteran injured his left shoulder on December 6, 1998; 
the injury was repaired in February 1999.  The veteran 
received a 100 percent temporary total rating under 38 C.F.R. 
§ 4.30 from February 10, 1999 to May 1, 1999, when the 
assigned disability rating reverted to 10 percent.  

The Board has carefully reviewed the Based on the medical 
evidence from December 6, 1998, the day the veteran injured 
his left shoulder, to February 9, 1999, which is the day 
prior to the award of a temporary total disability rating 
based on convalescence.  Even post injury, the veteran's left 
shoulder abduction was above 90 degrees.  On December 24, 
1998, Dr. R.E.F. ascertained that left shoulder abduction was 
100 degrees.  Moreover, when seen in January 1999, the 
veteran's left shoulder had improved.  The Board therefore 
believes that a 20 percent or higher disability rating may 
not be assigned for the period from December 6, 1998 to 
February 9, 1999.

With respect to the proper rating for the veteran's left 
shoulder disability beginning May 1, 1999, the Board notes 
that when the veteran was seen in April 1999, he said that he 
was doing well.  Abduction and forward flexion of the left 
shoulder was symmetric with the right shoulder.  In June 1999 
the left shoulder abducted and forward flexed to 140 degrees, 
and resisted strength testing to isolated external rotation 
was 5/5.  It was noted that the veteran was doing quite well.  
When seen in July 1999 he was getting back to significant 
weight training and there were no limitations.  On VA 
examination in August 1999, forward flexion of the left 
shoulder was to 180 degrees and abduction was to 170 degrees.  
Strength was 5/5 in abduction and external rotation and there 
was no AC joint tenderness.  The veteran was considered to be 
doing excellently when examined by Dr. F. in October 1999.  
Since the veteran's left shoulder flexion and abduction was 
significantly better than 90 degrees when he was examined 
after May 1999, and his left shoulder condition progressed 
from doing well to excellent, the Board finds that the 
disability picture for the veteran's left shoulder disability 
beginning May 1, 1999 does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent.


ORDER

A disability evaluation in excess of 10 percent for right 
shoulder disability is denied.

A disability evaluation in excess of 10 percent for left 
shoulder disability is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

